Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Specification
The disclosure is objected to because of the following:
paragraph [0042], line 7, “mounting structure 320S” should read “mounting structure 302S”.
Correction is required.  See MPEP § 608.01(b).

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the following must be shown or the feature(s) canceled from the claim(s):
Claim 20, line 2, “a light beam”.
No new matter should be entered.
                Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6-10, 12-13 and 17-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rimlinger, Jr. (US 5,168,632).

With respect to independent Claim 1, Rimlinger, Jr. disclose(s): A machine (Fig. 3) comprising: a chassis having a first coupling element (27 in Fig. 2); a frame having a second coupling element (54 in Fig. 2) configured for interaction with the first coupling element to pivotally couple the frame to the chassis (Fig. 2); and a calibration kit coupled to the chassis adjacent the second coupling element (12 in Fig. 2), wherein the calibration kit is configured to facilitate measurement of a center of the second coupling element of the frame to at least partially establish a positional reference frame for calibration of the machine (14 in Fig. 4), and wherein the calibration kit is configured to retain a reference element (52 in Fig. 10) at a reference location relative to the center of the second coupling element of the frame so that the reference location of the reference element may be used to measure the center of the second coupling element of the frame in use of the calibration kit (Fig. 10).

With respect to Claim 2, Rimlinger, Jr. teach(es) the machine of independent Claim 1.  Rimlinger, Jr. further disclose(s): wherein the calibration kit comprises a bracket (18 in Fig. 2) having a pair of crown projections that cooperate to define a V-shaped groove sized to interface with a mounting structure of the first coupling element in use of the calibration kit (24 in Fig. 5).

With respect to Claim 6, Rimlinger, Jr. teach(es) the machine of independent Claim 1.  Rimlinger, Jr. further disclose(s): wherein the calibration kit comprises a bracket (18 in Fig. 2) having a first end and a second end arranged opposite the first end (Fig. 2), and wherein the bracket receives a mounting structure of the first coupling element adjacent the first end and retains the reference element at the reference location adjacent the second end in use of the calibration kit (25 in Fig. 2).

With respect to Claim 7, Rimlinger, Jr. teach(es) the machine of Claim 6.  Rimlinger, Jr. further disclose(s): wherein the bracket includes a pair of crown projections that cooperatively define the first end and a V-shaped groove sized to receive the mounting structure of the first coupling element (Fig. 2 & Fig. 5), and wherein each of the pair of crown projections is coupled to the chassis by a crown projection magnet in use of the calibration kit (26 in Fig. 5).
With respect to Claim 8, Rimlinger, Jr. teach(es) the machine of Claim 7.  Rimlinger, Jr. further disclose(s): wherein the bracket includes a transition section that extends downwardly from the pair of crown projections (bottom of 18 in Fig. 5), and wherein the transition section is coupled to the chassis by a transition section magnet positioned beneath each of the crown projection magnets in use of the calibration kit (26 in 5).

With respect to Claim 9, Rimlinger, Jr. teach(es) the machine of Claim 8.  Rimlinger, Jr. further disclose(s): wherein the crown projection magnets and the transition magnet are arranged on the bracket to form a V-shape in use of the calibration kit (26 in Fig. 5).

With respect to Claim 10, Rimlinger, Jr. teach(es) the machine of independent Claim 1.  Rimlinger, Jr. further disclose(s): wherein the calibration kit comprises an alignment pin (38 in Fig. 2) that extends outwardly from the chassis and includes a neck having a first diameter (length of 38 in Fig. 2) and a shoulder interconnected with the neck that has a second diameter greater than the first diameter (40 in Fig. 2).

With respect to independent Claim 12, Rimlinger, Jr. disclose(s): A calibration kit for a machine (12 in Fig. 2) including a chassis having a first coupling element (27 in Fig. 2) and a frame having a second coupling element sized for receipt by the first coupling element to pivotally couple the frame to the chassis (54 in Fig. 2), the calibration kit comprising: a bracket configured for attachment to the chassis (18 in Fig. 2) that has a pair of crown projections that cooperate to define a V-shaped groove sized to interface with a mounting structure of the first coupling element in use of the calibration kit (24 in Fig. 5), wherein the bracket is configured to retain a reference element in use of the calibration kit (42 in Fig. 2); and an alignment pin configured for attachment to the chassis in use of the calibration kit (38 in Fig. 2), wherein the alignment pin is configured to interface with the bracket to align the bracket with the second coupling element of the frame in a horizontal direction in use of the calibration kit (Fig. 2).

With respect to Claim 13, Rimlinger, Jr. teach(es) the machine of independent Claim 12.  Rimlinger, Jr. further disclose(s): wherein the bracket and the alignment pin cooperate to retain the reference element at a reference location relative to a center of the second coupling element of the frame so that the reference location of the reference element may be used to measure the center of the second coupling element of the frame in use of the calibration kit (Fig. 10). 

With respect to independent Claim 17, Rimlinger, Jr. disclose(s): A method of operating a machine including a chassis having a first coupling element (27 in Fig. 2) and a frame having a second coupling element sized for receipt by the first coupling element to pivotally couple the frame to the chassis (54 in Fig. 2), the method comprising: mounting a reference element to a bracket of a calibration kit (42 in Fig. 2); coupling the bracket to the chassis adjacent the second coupling element (Fig. 2); and coupling an alignment pin of the calibration kit to the chassis adjacent the second coupling element to interact with the bracket such that the reference element is retained by the bracket at a reference location relative to a center of the second coupling element of the frame (38 in Fig. 2).

With respect to Claim 18, Rimlinger, Jr. teach(es) the method of independent Claim 17.  Rimlinger, Jr. further disclose(s): wherein coupling the bracket to the chassis adjacent the second coupling element comprises contacting a mounting structure of the first coupling element (25 in Fig. 2) with the bracket such that the mounting structure interfaces with a V-shaped groove defined by a pair of crown projections of the bracket (24 in Fig. 2).

Allowable Subject Matter
Claim(s) 3-5 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Claim(s) 11 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Claim(s) 14-16 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Claim(s) 19-20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form correcting the claim objections and including all of the limitations of the base claim and any intervening claims.  

Reasons for Allowance
The following is an examiner's statement of reasons for allowance for Claim(s) 3-5: the prior art does not disclose or suggest a machine comprising wherein when the mounting structure interfaces with the V-shaped groove of the bracket in use of the calibration kit and the bracket is aligned with the second coupling element of the frame in a horizontal direction, a vertical axis that passes through the center of the second coupling element of the frame bisects the bracket in combination with the remaining limitations of the claims.
The following is an examiner's statement of reasons for allowance for Claim(s) 11: the prior art does not disclose or suggest a machine comprising wherein the shoulder is coupled to the chassis by a shoulder magnet in use of the calibration kit in combination with the remaining limitations of the claims.

The following is an examiner's statement of reasons for allowance for Claim(s) 14-16: the prior art does not disclose or suggest a calibration kit for a machine including a chassis having a first coupling element and a frame having a second coupling element sized for receipt by the first coupling element to pivotally couple the frame to the chassis comprising wherein the bracket comprises a body that extends downwardly away from the pair of crown projections and is formed to include two slots; and a lowermost flange that extends downwardly away from the body and is formed to include an aperture to retain the reference element in use of the calibration kit in combination with the remaining limitations of the claims.

The following is an examiner's statement of reasons for allowance for Claim(s) 19-20: the prior art does not disclose or suggest a method of operating a machine including a chassis having a first coupling element and a frame having a second coupling element sized for receipt by the first coupling element to pivotally couple the frame to the chassis comprising  wherein coupling the alignment pin to the chassis adjacent the second coupling element to interact with the bracket comprises contacting the bracket with the alignment pin to align a vertical axis that bisects the bracket with a vertical axis of a main frame of the machine in use of the calibration kit such that the reference location of the reference element relative to the center of the second coupling element of the frame corresponds to a vertical distance ; between the reference element and the center of the second coupling element of the draft frame in combination with the remaining limitations of the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
                The following references relate to calibration kits for a machine: 
Veasy et al. (US 2020/0362535 A1); Bjork (US 4,918,821); Scholl et al. (US 3,887,012).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239.  The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.         
                If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached on (571) 272-2457.  The fax number for this Organization where this application or proceeding is assigned is (571) 273-8300.           
                Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TC/
12 June 2022

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861